Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 11/15/22. Claims 19-27 are currently pending in the application, with claims 1-18 and 28-31 having being cancelled.  Accordingly, claims 19-27 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  Additionally, the Examiner acknowledges receipt of the drawings and the amended Specification filed on 11/15/22.

Applicant’s traversal of the Obviousness Double Patenting (ODP) rejection of claims 19-22 over claims 19-22 of co-pending application 17/082,064 is acknowledged, but since applicant did not put forth any arguments against this rejection and given that applicant has yet to file any terminal disclaimer (TD), the ODP rejection is maintained for reasons of record as stated in the previous Office Action and restated below for applicant's convenience.    

Given that Applicant has amended claim 19 and 23 to correct the addition of the term “the” to said claims, the objection to claims 19 and 23 is now moot.  Consequently, the objection to claims 19 and 23 is hereby withdrawn.    
Given that applicant has amended the claims to now recite proper antecedent basis in the claims, the 112(b) rejection of claims 19-27 is now moot.  Consequently, the 112(b) rejection of claims 19-27 is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejection over Asculai in view of Creamer and Bardach has been fully considered.  Applicant argues that the claims as currently amended recite an upper bite flange and a lower bite flange that extends from an interior surface of the oral retention portion forming a bite wedge along each end of said oral retention. Given that the prior art failed to demonstrate a single entity for the oral device and given that applicant amended to recite a device that possesses both and upper and lower flange and in light of Applicant’s drawings, the examiner contends that the prior art references do not anticipate or render obvious the instant invention. As a result, the 103(a) rejection of claims 19-27 over Asculai in view of Creamer and Bardach is hereby withdrawn.  

For the foregoing reasons, the objection, 112(b) and 103(a) rejection of claims 19-27 are hereby withdrawn.  However, in view of applicant’s amendment, the following modified ODP and 112 (b) Final rejections are being made.  


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-22 of co-pending Application No. 17/082,064 (hereinafter Ehrenpreis US Patent Application No. ‘064).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating a patient with oral leukoplakia comprising administering an effective amount of an oral gel comprising NSAID, hyaluronic acid, gelling agent or thickener, and a flavoring agent or sweetener and inserting a device that covers portion of the surface that comes into contact with mucosal tissue.  The claimed invention and co-pending application Ehrenpreis ‘064 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating oral leukoplakia comprising administering the oral gel containing NSAID, hyaluronic acid, gelling/thickener, and a flavoring or sweetener and further inserting a broad genus of a device comprising an oral retention portion that is shaped to be retained in the oral cavity whereas Ehrenpreis ‘064 teaches a subgenus of the same method wherein a specific subgenus of oral pad is inserted with a covering for the surface that comes into contact with the mucosal tissue.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/082,064.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Claims 19-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention (see M.P.E.P 608.01 (k)).  


Claims 19-27 are particularly vague and indefinite given that applicant is claiming a method comprising administering a therapeutic agent defined by having therapeutically effective amount of an oral gel composition comprising administering a “therapeutic agent”  (in sentence 3 of claim 19).  Specifically, the examiner contends that a therapeutic agent is a “single entity” and therefore cannot comprise an oral gel composition further comprising additional agents such as Diclofenac, HA, gelling agent and a flavoring agent.  Since a single therapeutic agent is limited to one single agent and thus cannot comprise any additional items, the Examiner maintains that such claim is indefinite given that one of ordinary skill in the art would not be able to fully ascertain the metes and bounds of the aforementioned claims.
As a result of the above inconsistencies, the aforementioned claim is unable to be examined as disclosed given that the scope of the claimed subject matter would not be able to be determined by one of ordinary skill in the art.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/Primary Examiner, Art Unit 1627 
12/08/2022